Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "a track sensor, having a second connector”. There is insufficient antecedent basis for this limitation in the claim because claim 1recites “track-sensor input port 10are disposed in the processor”. 
The dependend claims 2-16 are also rejected as a virtue of dependency.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 10, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Wu (US 20110298713 ).
Regarding claim 1 Wu teach an assembly-type mouse (fig. 2), comprising: 



    PNG
    media_image1.png
    765
    414
    media_image1.png
    Greyscale

the two moveable sidewalls are respectively disposed at two sides of the body (see fig. 3, above); 

a processor (fig. 3, item 303), disposed inside the dismountable casing, wherein at least one press-key input port (fig. 5 see below in purple) and at least one track-sensor (fig. 5, an optical displacement sensing module 304) input port 10are disposed in the processor; 

    PNG
    media_image2.png
    405
    399
    media_image2.png
    Greyscale
9

at least one press key ([0039] first switch 34 is mounted on the first circuit board 33 to be triggered by the first button 32), having a first connector (fig. 3, fig. 5, item 313) configured to connect with the at least one press-key input port of the processor (fig. 3, fig. 5) ; and 


Regarding claim 5 Wu teach wherein the second connector (fig. 3, item 353) of the track sensor is an L-type connector.

Regarding claim 6 Wu teach wherein the first connector and the second connector (fig. 3, item 313, 353) are long-cable connector.

Regarding claim 10 Wu teach wherein the 20moveable sidewall (fig. 3 see side wall marked red above) is disposed in the upper casing through a rotation axis.

Regarding claim 12 Wu teach wherein the track sensor is an optical track sensor ([0047]).

Regarding claim 13 Wu teach wherein the moveable sidewalls are opaque moveable sidewalls (fig. 3 see side wall marked red above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20110298713) in view of Lewis (US 20010024192).
Regarding claim 2 Wu is silent on wherein the press key is disposed inside the dismountable casing; the press key has a press member on a surface thereof; the press member protrudes from the dismountable casing.
However Lewis teach wherein the press key is disposed inside the dismountable casing ([0044] another alternative embodiment, it is preferred that the body of the mouse); the press key has a press member on a surface thereof; the press member protrudes from the dismountable casing (fig. 4).
Therefore it would have been obvious to one the ordinary skilled in the art to combine Wu in light of Lewis teaching so that it may include wherein the press key is disposed inside the dismountable casing; the press key has a press member on a surface thereof; the press member protrudes from the dismountable casing.
The motivation is provide an ergonomic mouse that not only prevents repetitive hand fatigue, stress and injury, but is also efficient, comfortable and easy to use.

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20110298713) in view of Sicklinger (US 20060012567).
Regarding claim 3 Wu is silent on wherein the track 20sensor is disposed outside the dismountable casing; the second connector of the track sensor is inserted into the dismountable casing and configured to connect with the track-sensor input port of the processor.

Therefore it would have been obvious to one the ordinary skilled in the art to combine Wu in light of Sicklinger teaching so that it may include on wherein the track 20sensor is disposed outside the dismountable casing; the second connector of the track sensor is inserted into the dismountable casing and configured to connect with the track-sensor input port of the processor.

The motivation is provide mall optical mice that are easy to use, that provide a standard mouse like user experience.

Regarding claim 4 Wu in view of Sicklinger teach wherein the track 25sensor (fig. 3,  optical displacement sensing module 304 ) is disposed on a lateral side of the dismountable casing (fig. 3).

Claim 7-9, 11, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20110298713) in view of Teepell (US 20080259028 ).

Regarding claim 7 Wu teach wherein a press member is disposed on a surface of the press key (fig. 3).

However Teepell teach a first binding strap is disposed on another surface of the press key, which is opposite to the surface where the press member is disposed (fig, 1, [0031]).
Therefore it would have been obvious to one the ordinary skilled in the art to combine Wu in light of Teepell teaching so that it may include a first binding strap is disposed on another surface of the press key, which is opposite to the surface where the press member is disposed. 
The motivation is to provide an ergonomic mouse that reduces the amount of movement in the body of a computer user and reducing a risk of bodily injuries of the user when operating both the mouse and a keyboard.

Regarding claim 8 Wu in view of Teepell teach wherein the track 10sensor includes a track sensing member disposed on a surface of the track sensor (fig. 3); a second binding strap (Teepell : fig. 1, strap of the thumb) is disposed on another surface of the track sensor, which is opposite to the surface where the track sensing member is disposed (Teepell : fig, 1, [0031]).


Regarding claim 9 Wu in view of Teepell teach wherein a connection 15port is disposed in the processor (fig. 3) and configured to connect with an external device (fig. 2) an orientation of an opening of the connection port ( Teepell : fig. 1, wire from item 

Regarding claim 11 Wu in view of Teepell teach wherein a third binding strap (Teepell: fig. 1 item 110) is disposed on the lower casing.

Regarding claim 14 Wu in view of Teepell teach wherein the press key further includes a first finger sleeve; the first finger sleeve has a press 5member and a first grip member (Teepell: fig. 1side wall of 102, 104, 106); the press member is disposed on a surface of the first finger sleeve; the first grip member disposed above the press member and at two sides of the first finger sleeve (Teepell: fig. 1, [0031]).

Regarding claim 15 Wu in view of Teepell teach wherein the track sensor further includes a second finger sleeve; the second finger 10sleeve has a track sensing member and a second grip; the track sensing member is disposed on a surface of the second finger sleeve; the second grip member is disposed above the track sensing member and at two sides of the second finger sleeve (Teepell: fig. 1, [0031]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20110298713) in view of Saez (US 20050275621).
Regarding claim 16 Wu is silent on wherein the upper 15casing of the dismountable casing further includes a first extension member disposed at a front end 
However Saez teach wherein the upper 15casing of the dismountable casing further includes a first extension member disposed at a front end of the body; the lower casing of the dismountable casing further includes a second extension member disposed at a front end of the lower casing (fig. 17, [0100] [0102])).

Therefore it would have been obvious to one the ordinary skilled in the art to combine Wu in light of Saez teaching so that it may include wherein the upper 15casing of the dismountable casing further includes a first extension member disposed at a front end of the body; the lower casing of the dismountable casing further includes a second extension member disposed at a front end of the lower casing.

The motivation is to provide an improved ergonomic pointing device that includes a computer mouse.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Jeong et al. US 20060033705.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.